Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (US 20150339553).
Regarding claim 1, Robinson teaches a method comprising: obtaining a scanned copy of a source document (100 in fig. 1); analyzing the scanned copy of the source document to obtain print parameters associated with the source document (102-206 in fig. 1: reverse-engineer previous imposition parameters), wherein the print parameters indicates print settings used to print the source document(103-106 in fig. 1); generating a print template based on the print parameters (108 in fig.1); and causing printing of a document on a print media based on the print template (110 in fig. 1).
Regarding claim 9, the claim is system claim of method claim 1, therefore it is rejected for the same reason as claim 1.

Regarding claim 2, Robinson teaches the method as claimed in claim 1, wherein the print parameters comprise font size, page margins, colour settings, page orientation, or a combination thereof (104: page orientation).

Regarding claim 3, Robinson teaches the method as claimed in claim 2, wherein the print parameters further comprise a mode of printing the source document, wherein the mode of printing is one of a simplex and a duplex mode (p0038: N-up settings).

Regarding claim 8, Robinson teaches the method as claimed in claim 4, further comprising storing the print template (109 in fig. 1: using previous …).

Regarding claim 4, Robinson teaches the method as claimed in claim 1, further comprising: modifying the print parameters based on a user input; and printing another document based on modified print parameters (122,120 124 in fig. 2).

Regarding claim 10, Robinson teaches the system as claimed in claim in claim 9, wherein the image processing engine is to generate a print template based on the determined print parameters (102-106 in fig. 1), and wherein the print template is used for printing another document (110 in fig. 1).

Regarding claim 11, the claim is system claim of method claim 4, therefore it is rejected for the same reason as claim 4.

Regarding claim 12, the claim is system claim of method claim 4, therefore it is rejected for the same reason as claim 4.

Regarding claim 13, the claim is system claim of method claim 2, therefore it is rejected for the same reason as claim 2.

Regarding claim 14, the claim recites the similar limitations of claim 1 and 4, therefore it is rejected for the same reason as claims 1 and 4.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson as applied to claim 4 above, and further in view of Gondek et al. (US 20110317188).
Regarding claim 5, Robinson does not teach the method as claimed in claim 4, wherein the print parameters are modified based a state of an imaging device.
Gondek teaches the method as claimed in claim 4, wherein the print parameters are modified based a state of an imaging device (p0017: modify the printer profile 150 in response to the remaining ink parameter for each of the ink colors C, M, and Y identified by the remaining ink identification unit 130 by selectively changing color saturation for one or more of the ink colors C, M, and Y to balance ink usage) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Robinson, and to include wherein the print parameters are modified based a state of an imaging device, in order to modified printer profile by selectively changing color saturation for one or more of the ink colors to balance ink usage suggested by Gondek (abstract).

Regarding claim 6, Robinson and Gondek teaches the method as claimed in claim 5, wherein the state of the imaging device is determined based on a type of a toner of the imaging device, a level of ink in the toner, or a combination thereof (Gondek: p0017).
The rational applied to the rejection of claim 5 has been incorporated herein.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Gondek as applied to claim 4 above, and further in view of Morimoto (US 20130148160).
Regarding claim 7, Robinson in view of Gondek does not teach the method as claimed in claim 6, further comprising printing the document in monochrome based on detecting a low level of ink in the toner.
Morimoto teaches the method as claimed in claim 6, further comprising printing the document in monochrome based on detecting a low level of ink in the toner (p0062: monochrome print operation can correspond to the case in which the remaining amount of the color other than the black toner Bk is low)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Robinson in view of Gondek, and to include the method as claimed in claim 6, further comprising printing the document in monochrome based on detecting a low level of ink in the toner, in order to be able to print document even when toner level is low.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson as applied to claim 14 above, and further in view of Tohki et al. (US 20140036279).

Regarding claim 15, Robinson does not teach the method as claimed in claim 14, further comprising selecting a size of the print media based on a size of the source document.
Tohki teaches the method as claimed in claim 14, further comprising selecting a size of the print media based on a size of the source document (claim 5: a selecting unit selecting, based on size of said document, recording paper for forming an output image...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Robinson in view of Gondek, to include further comprising selecting a size of the print media based on a size of the source document, in order to to provide an image forming apparatus capable of displaying a preview image in a prescribed direction, regardless of the direction of arrangement of recording paper in a tray with respect to a document of a prescribed size, so as to enable smooth confirmation by the user of the contents of output images suggested by Tohki (p0022).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677